Por cuanto, el Fiscal solicitó la desestimación del recurso de apelación interpuesto en este caso por no haberse notificado el es-crito estableciéndolo al Fiscal del Distrito, como ordena el artículo 350 del Código de Enjuiciamiento Criminal;
*984Por Cuanto, señalada la vista de la moción para el lunes 13 de diciembre último, el' acusado, que se encuentra preso, radicó su opo-sición alegando que había notificado su escrito de apelación al Fiscal pero sin ofrecer prueba alguna de la notificación; y
., Por cuanto, el escrito que consta en la transcripción elevada por el' secretario de la corte sentenciadora no contiene indicación alguna de haber, sido notificado el Fiscal del Distrito ni en la dicha trans-cripción se incluye constancia en cualquiera otra forma de la exis-tencia de la notificación:
' POR tanto, sé 'declara la moción con lugar y en su consecuencia se 'desestima, por falta de jurisdicción, el recurso.
Los Jueces Asociados Sres. Córdova Dávila y Travieso no intervinieron.